Citation Nr: 0717909	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for varicose 
veins.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from 27 July 1949 to 3 
September 1949.  

This appeal arises from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The issue of service connection for varicose veins is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO, in a September 1949 rating decision, denied 
service connection for varicose veins.  The veteran was 
notified his claim was denied by the RO in an October 1949 
letter.  The veteran did not appeal.  

2.  The evidence submitted since the September 1949 rating 
decision includes current treatment records, statements from 
the veteran's siblings, and a statement from a private 
physician, which are new and may be considered to relate to 
an unestablished fact necessary to substantiate the claim, 
i.e., service aggravation of varicose veins.   


CONCLUSIONS OF LAW

1.  The September 1949 rating decision denying the claim for 
service connection for varicose veins is final.  38 U.S.C. 
§ 709 (1946).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for varicose veins.  
38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The decision below reopens and remands the veteran's claim 
for service connection for varicose veins.  Therefore, at 
this time there can be no prejudice in adjudicating the claim 
due to any defect associated with VA compliance with the 
duties to notify or to assist, consistent with 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, and 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  Therefore, no further 
discussion is warranted on this matter.  

Relevant Laws and Regulations.  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, related to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2006).  

Factual Background and Analysis.  The RO denied service 
connection for varicose veins in a September 1949 rating 
decision, having concluded the evidence failed to establish 
that varicose veins were incurred in or aggravated by 
service.  In an October 1949 letter to the veteran from the 
RO, he was informed his claim had been denied.  The veteran 
did not appeal.  The September 1949 rating decision denying 
service connection for varicose veins is final.  38 U.S.C. 
§ 709 (1946).  In November 2004 the veteran requested his 
claim be reopened.  In a May 2005 rating decision the RO 
found that no new and material evidence had been submitted 
and denied the request to reopen the claim.  The veteran 
appealed to the Board.  

The evidence in the claims folder in September 1949 was 
limited to the veteran's service medical records.  They 
included a July 1949 Report of Medical Examination at 
enlistment on which it was specifically noted there were no 
varicose veins found on examination.  August 15, 1949 service 
medical records show the veteran as being referred for a 
surgery consultation to treat varicose veins of both legs.  
The report from this consultation brought out a history of 
varicose veins in the veteran's legs since age 14, but that 
he had little trouble with them until he had started basis 
training (marching and drilling).  Examination revealed 
severe varicose veins of both lower extremities involving the 
saphenous and lesser saphenous veins.  It was also noted that 
the dilated veins were particularly severe in the popliteal 
space of each leg.  Shortly thereafter, the veteran was 
discharged from service with it noted in his records the 
condition was progressive and would be aggravated by 
continued military service, but had existed prior to service 
and was not aggravated by service.  

Soon after his service discharge, the veteran submitted an 
application to VA for service connection for varicose veins 
on which he noted their onset in 1945, four years before his 
brief period of military service.  This claim was denied in a 
September 1949 rating action.  The veteran was notified of 
this decision in an October 1949 letter.  As previously 
stated, he did not appeal that decision, and it became final.  

In connection with his current claim, the veteran submitted 
his own statements and those from his brothers.  He also 
submitted a statement from a private physician.  The 
veteran's brothers did not recall the veteran having varicose 
veins prior to service.  The veteran likewise did not recall 
any varicose vein problems prior to service, and reported 
that they never subsided after the in-service flare up.  The 
private physician noted the veteran's long history of 
varicose veins, as well as the inconsistency between the 
service entrance examination and the presence of severe 
varicose veins less than a month later following long 
distance marching, which may be understood as an argument 
that the condition was aggravated by service.  

Given the private physician's comments, and the veteran's 
description of his veins in the years since service, both of 
which are new and address the question of the increase in 
severity of the veteran's varicose veins, it may be concluded 
that this additional evidence relates to an unsubstantiated 
fact (aggravation of a pre-service disability) necessary to 
substantiate the claim.  Accordingly, the veteran has 
submitted new and material evidence, and the claim is 
reopened.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for varicose veins, and to this 
extent the appeal is granted.  


REMAND

Having reopened the veteran's claim, a medical opinion is 
needed to address the likely time of onset of the veteran's 
varicose veins, and if prior to service, whether the record 
reflects an increase in severity of them in service, beyond 
their natural progression.  

Accordingly, the case is remanded for the following:  

1.  The veteran should be afforded a VA 
evaluation of his varicose veins.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Noting the failure to find 
varicose veins at service entrance, the 
presence of severe varicose veins after 
less than 3 weeks of military service, 
and the course of the condition since 
service (as best as can be determined 
from the record and interviewing the 
veteran), the VA examiner is requested to 
answer the following questions.  

Did the veteran's varicose veins begin 
during service?

If they pre-existed service entrance, did 
they increase in severity in service?  

If they increased in severity in service 
was this an increase in the underlying 
pathology of the varicose veins rather 
than a temporary flare-up of symptoms?  

2.  Thereafter, the RO should review the 
evidence and enter  its determination.  
If it remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


